Citation Nr: 1611595	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  11-30 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to a rating greater than 20 percent for residuals of a left foot contusion.

2. Entitlement to a rating greater than 20 percent for residuals of a right foot contusion.


REPRESENTATION

Appellant represented by:	West Virginia Department of Veterans Assistance


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to October 1965.

This case initially came to the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

On September 19, 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Board remanded this case for further development in November 2014.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

For the reasons below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

To determine the severity of the Veteran's service-connected foot disorders, the AOJ has arranged several examinations of his feet.  The most recent of these was the result of a November 2014 remand order, in which the Board found that a February 2013 VA examination report was inadequate for rating purposes.

The Veteran has complained of a stinging, aching, burning feeling in his feet. According to the February 2013 examiner, these symptoms were not the result of the in-service foot injury for which VA has granted compensation benefits.  The February 2013 examiner also opined that peripheral neuropathy was probably the result of alcohol abuse, and was unrelated to the in-service injury.

The Board remanded the case, with instructions that the new examiner address the complaints of a "stinging achy, burning feeling" in the feet and potential peripheral neuropathy.  According to the remand directives, "In making this determination, the RO should consider the Veteran's reports that he had these complaints prior to being diagnosed with diabetes and that he is not an alcoholic.  If there is a medical basis to doubt the Veteran's history, the examiner should so state."

The RO obtained a new examination report in January 2015.  This report indicates that the burning and aching sensations were unrelated to any in-service injury.  The examiner apparently attributed these symptoms to the Veteran's Type II diabetes or long term wear and tear during work experience.  Contrary to the Board's remand instructions, the examiner's report does not mention the Veteran's claim that he had these complaints before he was diagnosed with diabetes.  The examiner opined that peripheral neuropathy was also possibly the result of longstanding alcohol abuse.  But his report did not address the Veteran's statement that he was not an alcoholic.  According to a VA psychological evaluation dated February 2011, the Veteran did drink heavily after his discharge from the military, but has been sober since the early 1970s.  Arthritic changes were found, but it is not indicated whether these findings might be causing nerve impairment.

Additionally, since the last supplemental statement of the case, a March 2015 medical statement from a private provider has been received.  In that document it is the recorded impression that the Veteran had pain in both feet secondary to a crushing injury, complicated by metatarsus adductus, malunion of a fracture, and likely compression neurapraxia.  These findings have not been reviewed by the RO and have not been reconciled with other earlier findings.

The case must be remanded again because the January 2015 VA examination report did not comply with the Board's prior remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  Consideration of the new evidence is also indicated.
      
Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should obtain any relevant medical records from the Pittsburgh VA Medical Center and from any other outpatient clinics since November 2014.  After obtaining the necessary authorization from the Veteran, the AOJ should also request copies of all records of the Veteran's treatment with the podiatrist in private practice identified on a March 2015 record discussing nerve damage, which is part of the Veteran's VBMS electronic claims file.  All records obtained should be associated with the claims file.

2. The AOJ should obtain an addendum opinion from the nurse practitioner who examined the Veteran in January 2015 concerning the current nature and severity of service-connected residuals of contusions of the feet.  If a new examination is needed before the requested opinion can be obtained, a new examination should be arranged.

After reviewing the Veteran's complete claims file, including any records obtained as a result of the efforts requested in paragraph one of these instructions, the examiner should opine whether it is at least as likely as not that the each of the following is related to the Veteran's in-service contusion of the bilateral feet: (a) the Veteran's complaints of a "stinging, achy, burning feeling", (b) the nerve damage described in the March 2015 records of the Veteran's private podiatrist, and (c) peripheral neuropathy.

In making this determination, the examiner should consider the Veteran's statements that he experienced a "stinging, achy, burning feeling" before he was diagnosed with diabetes and that he is not an alcohol.  The examiner's report should discuss the February 2011 psychological consultation note, indicating that although the Veteran drank heavily after his discharge from the Army, he has been sober since the 1970s.  The findings of the March 2015 private report should also be addressed, reconciled and/or distinguished from the VA examiners findings as needed.  If there are medical reasons to be skeptical of any of the Veteran's statements, the examiner should identify and describe those reasons.  A complete rationale should be provided for any opinion expressed.

3. Readjudicate the matter.  If the benefits sought are not granted, provide the Veteran with a supplemental statement of the case and afford him a reasonable opportunity to respond thereto.  Thereafter the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





